                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )     No. 20-03410-CV-S-MDH
                                                     )
VERTIS MCCOY,                                        )
                                                     )
                Defendant.                           )

                                             ORDER

       Before the Court is Defendant’s Motion to Continue Evidentiary Hearing. (Doc. 8.)

Defendant filed the motion on Saturday, February 27, 2021, requesting a continuance of the

evidentiary hearing set for Tuesday, March 2, 2021, to allow him to seek state placement in the

District of Columbia (DC). The Government filed Suggestions in Opposition, objecting to “an

indefinite continuance of the instant case.” (Doc. 9.)

       Because the undersigned first viewed the motion on Monday, March 1, only one day prior

to the hearing date, the undersigned proceeded with the hearing as scheduled. (Docs. 11-12.)

However, before the parties offered evidence on the underlying petition, they presented argument

on the issue of whether a ruling on the underlying petition should be stayed, so as to allow

Defendant to seek state placement in DC. The undersigned then took the issue of whether to enter

a stay under advisement.

       The undersigned has fully considered the parties’ written and oral argument on the matter

and has reached a decision. Although the undersigned shares the Government’s concerns about

an indefinite stay, this matter was filed on December 22, 2020, and has been pending for only two




            Case 6:20-cv-03410-MDH Document 13 Filed 03/08/21 Page 1 of 2
and one-half months. Furthermore, the proceedings in DC cited by Defendant were resolved in

less than four months. A delay of similar length in this case would be reasonable.

        Therefore, all proceedings in this action are STAYED, to allow Defendant to

independently seek state placement in DC. Defense counsel shall file an update on the status of

the proceedings in DC on or before May 7, 2021, and every 60 days thereafter.

       IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: March 8, 2021




                                                2

         Case 6:20-cv-03410-MDH Document 13 Filed 03/08/21 Page 2 of 2
